DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 9 in the reply filed on 9/2/2021 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10-12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeppel (US 2500363).
Koeppel discloses a sealing bag comprising: a bag body (2); and a sealing system comprising: an elastomeric protruding component disposed on the bag body and protruding from the bag body along a protruding direction (4, col. 2, ll. 18), a slit penetrating through the elastomeric protruding component along the protruding direction and being communicated with an inner space of the bag body (4); and a covering assembly comprising: a covering component (14) comprising: a first covering portion detachably installed on the elastomeric protruding component in a sliding manner (16); and a second covering portion (28) pivotally connected (via 30) to the first covering portion, the second covering portion driving the first covering portion to squeeze the elastomeric protruding component along a lateral direction different from the protruding direction to seal the slit when the first covering portion is installed on the elastomeric protruding component and the second covering portion pivotally engages with the first covering portion (col. 2, ll. 24 – col. 3, ll. 30).  
Koeppel further discloses the first covering portion comprises at least one first interlocking portion (outer face of 18), the second covering portion comprises at least one second interlocking portion (42) for cooperating with the at least one first interlocking portion, and the first covering portion is driven to squeeze the elastomeric protruding component along the lateral direction by a cooperation of the at least one first interlocking portion and the at least one second interlocking portion when the second covering portion pivotally engages with the first covering portion (col. 2, ll. 48 – col. 3, ll. 30); the lateral direction is perpendicular to the protruding direction, and the elastomeric protruding component extends along an extending direction perpendicular to the protruding direction and the lateral direction (see Figs. 1-3); and two sliding grooves are formed on two opposite outer sides of the elastomeric protruding component respectively and configured to at least partially accommodate the first covering portion when the first covering portion is installed on the elastomeric protruding component (12s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel (US 2500363) as applied to claims 1 and 11 above, and further in view of Fily (US 2014/0185964).
Koeppel discloses all limitations of the claim(s) as detailed above except does not expressly disclose the sealing component as claimed.
However, Fily teaches a similar closure device wherein the the covering assembly further comprises a sealing component (24) disposed on the covering portion as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the sealing component taught by Fily to the covering assembly taught by Koeppel, in order to aid in preventing inadvertent dispensing, leaking, or spilling of the contents as taught by Fily (para 0028).
Koeppel as modified above results in a device wherein the sealing component squeezes the elastomeric protruding component along the protruding direction to seal the slit when the first covering portion is installed on the elastomeric protruding component and the second covering portion pivotally engages with the first covering portion; the sealing component is co-molded with the second covering portion (when viewed in combination; product-by-process limitation, see MPEP 2113); the sealing component is a single-layer structure (Fily 24, Fig. 3, para 0026); the multi-layer structure comprises a plurality of layer components made of materials with different hardness (single layer of Fily sealing component meets scope of claim 4, and as such further definition of the multi-layered structure is not patentably defining); the sealing component is made of elastomeric material (Fily 24, para 0026).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel (US 2500363) as applied to claims 1 and 11 above, and further in view of Custer et al. (US 2008/0256901, hereinafter ‘Custer’).
Koeppel discloses all limitations of the claim(s) as detailed above except does not expressly disclose the vacuum valve as claimed.
However, Custer is one of myriad resealable bags including a vacuum valve disposed on the bag body for allowing or restraining discharge of fluid inside the inner space of the bag body (30) as claimed.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the vacuum valve taught by Custer to the bag taught by Koeppel, in order to remove fluid from the storage space of the bag to evacuate the system, thus reducing freezer burn and food spoiling, while being convenient to the user as taught by Custer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 1, 2022